DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
5.	Claims 1-3, 5, 6, 8, 12, 17, 21, 23, 26, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Murugan et al. (US 2017/0367073 A1, hereinafter “Murugan”) in view of Iskander et al. (US 2019/0306925 A1, hereinafter “Iskander”).
 	 Regarding claims 1, 29 and 30, Murugan teaches an apparatus (602 of fig. 6), comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform receiving, from a network in which the apparatus is operating, an indication of a set of at least two different capabilities of the apparatus that are to be made available to the network (figs. 6, 7A, 8A, ¶ [0066], the UE capability request 605 may include an indication of all of the CA combinations that are deployed by the wireless network operator and a set of network-specific features corresponding to those CA band combinations, ¶ [0069], The base station query may also request capabilities relating to the combination of specific capabilities that the carrier's network supports. Among others, such capabilities may include DL/UL BW class, MIMO capability, TM3-4 MIMO capability, Dual Connectivity support, simultaneous RxTx, supported CSI-RS processes, etc., ¶ [0070], the base station may send a list of multiple CA band combinations for which the UE is requested to report information on the UE's capabilities for the CA band combinations.¶ [0071], The base station may also indicate in the list a set of network-specific features corresponding to the CA band combinations that the carrier's network supports. ¶ [0102], The plurality of CA band combinations may comprise band combinations supported by a wireless communication network and the network-specific set of features may comprise features supported by the network on at least one of the plurality of CA band combinations. ¶ [0108], ¶ [0099], The request for UE capability information may comprise a request for first UE capabilities determined by the network and second UE capabilities common to a plurality of networks accessible by the UE); generating capability information of the apparatus in accordance with the received indication; and making the generated capability information available to the network (Figs. 6, 7A, 7B, 8A, ¶ [0071], the UE may indicate a Boolean type response letting the eNB know whether UE supports the indicated CA band combinations. As illustrated, the UE may indicate yes/no or true/false using a Boolean type response for each of the CA band combinations in relation to which the base station requests capabilities information. the UE may send a bitstring to the eNB with each bit indicating whether or not the UE supports a particular feature from the set of network-specific features for the corresponding CA band combination).
	Murugan does not explicitly teach storing the received indication at the apparatus; associating the received indication with the network.
	However, it is well known in the art to store the received indication/capability information at the apparatus; and associate the received indication/capability information with the network.
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to store the received indication at the apparatus and associate the received indication with the network in the system of Murugan to further improve industrial applicability.
	Murugan in view of Zaus does not explicitly teach wherein the indication is a shorthand representation of the set of the at least two different capabilities of the apparatus.
Iskander teaches a UE and eNB create a summarized, abbreviated, or otherwise shorten list of capability information, where the UE and/or eNB decode the summarized, abbreviated, or otherwise shorten list of capability information (¶ [0019], figs. 3, 5).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to cause the apparatus to further perform storing/transmitting the generated capability information according to a shorthand representation, the shorthand representation being indicated by the network, and to decode, at the base station, the received shorthand representation information in the system of Murugan in view of Zaus to conserve memory/bandwidth.
 	Regarding claim 2, Murugan in view of Iskandar teaches the apparatus according to claim 1, the indication of a set of at least two different capabilities comprising at least two fields corresponding to the at least two different capabilities of the apparatus, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further perform populating the at least two fields (Murugan: Figs. 7A-8B, ¶ [0070], ¶ [0071]).
 	Regarding claim 3, Murugan in view of Iskandar teaches the apparatus according to claim 1, the indication of a set of at least two different capabilities comprising a form (Murugan: Figs. 7A-8B, ¶ [0070], ¶ [0071]).
	Regarding claim 5, Murugan in view of Iskandar teaches the apparatus according to  claim 1, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further perform generating the capability information in a format that matches a format indicated by the network (Murugan: Figs. 7A-8B, ¶ [0070]- ¶ [0072]).
 	Regarding claim 6, Murugan in view of Iskandar teaches the apparatus according to claim 5, the format comprising a bitmap (Murugan: Figs. 7A-8B, ¶ [0071], ¶ [0072]).
	Regarding claim 8, Murugan in view of Iskandar teaches the apparatus according to claim 7.
Murugan does not explicitly teach wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further perform storing the generated capability information in a compressed manner.
However, it is well known in the art to store information in a compressed manner.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to store the generated capability information in a compressed manner in the system of Murugan in view of Iskandar to conserve memory/storage.
Regarding claim 12, Murugan teaches the apparatus according to claim 6, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further perform receive indication of capability information at the apparatus for two or more different networks (Fig. 8A, ¶ [0102], The plurality of CA band combinations may comprise band combinations supported by a wireless communication network and the network-specific set of features may comprise features supported by the network on at least one of the plurality of CA band combinations. ¶ [0108], ¶ [0099], The request for UE capability information may comprise a request for first UE capabilities determined by the network and second UE capabilities common to a plurality of networks accessible by the UE).
 	Murugan does not explicitly teach storing the received indication of capability information at the apparatus and associating the received indication with the network from which the indication was received.
	However, it is well known in the art to receive capability information, for two or more different networks, at the apparatus and to associate the received information with the network from which the indication was received.
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to receive capability information, for two or more different networks, at the apparatus and to associate the received information with the network from which the indication was received in the system of Murugan to further improve industrial applicability.
	Regarding claims 17, 23, 26 and 27, Murugan teaches an apparatus, comprising at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform sending an indication of a set of at least two different capabilities of a user equipment that are to be made available by the user equipment to a network in which the user equipment is operating (figs. 6, 7A-8B, ¶ [0066], the UE capability request 605 may include an indication of all of the CA combinations that are deployed by the wireless network operator and a set of network-specific features corresponding to those CA band combinations, ¶ [0069], The base station query may also request capabilities relating to the combination of specific capabilities that the carrier's network supports. Among others, such capabilities may include DL/UL BW class, MIMO capability, TM3-4 MIMO capability, Dual Connectivity support, simultaneous RxTx, supported CSI-RS processes, etc., ¶ [0070], the base station may send a list of multiple CA band combinations for which the UE is requested to report information on the UE's capabilities for the CA band combinations.¶ [0071], The base station may also indicate in the list a set of network-specific features corresponding to the CA band combinations that the carrier's network supports).
	Murugan does not explicitly teach wherein the indication is a shorthand representation the set of the at least two different capabilities of the user equipment, for use by the user equipment in storing user equipment capability information.
Iskander teaches a UE and eNB create a summarized, abbreviated, or otherwise shorten list of capability information, where the UE and/or eNB decode the summarized, abbreviated, or otherwise shorten list of capability information (¶ [0019], Figs. 3 and 5).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to cause the apparatus to further perform storing/transmitting the generated capability information according to a shorthand representation, the shorthand representation being indicated by the network, and to decode, at the base station, the received shorthand representation information in the system of Murugan to conserve memory/bandwidth
 	Regarding claim 21, Murugan in view of Iskandar teaches the apparatus according to claim 17, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further perform capability information from a user equipment in the network in accordance with the indication of a set of at least two different capabilities (Murugan: Figs. 6-9, ¶ [0070]-¶ [0072], ¶ [0081]).
6.	Claims 1, 2, 17, 21, 23, 26, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zaus et al. (US 2015/0264637 A1, hereinafter “Zaus”) in view of Iskandar.
 	Regarding claims 1, 29 and 30, Zaus teaches an apparatus (Fig. 7), comprising:
at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform receiving an indication (Figs. 1, 4, 5, ) of a set of at least two different capabilities of the apparatus that are to be made available to a network in which the apparatus is operating (¶ [0026], a mobile network can provide a UE with additional information, in the UE Capability Enquiry Message, including one or more of: the frequency bands supported in the mobile network; the maximum number of carriers that can be aggregated in the mobile network, possibly listed separately for downlink (DL) and uplink (UL); the modes supported on the mobile network (e.g., time-division duplexing (TDD) and frequency-division duplexing (FDD)); and a 3GPP release version up to which the UE should provide radio capability information (e.g., Rel. 8, 9, 10, 11, 12, 13, etc.), ¶ [0028], a UE capability enquiry message contains a ue-CapabilityRequest parameter defined as a "list of the RATs for which the UE is requested to transfer the UE radio access capabilities, ¶ [0029]-¶ [0038], ¶ [0040]); the received indication at the apparatus; associating the received indication with the network (figs. 3-5, ¶ [0042], the UE may have programmed lists of supported frequency bands and/or frequency-band combinations indexed by operator. Alternatively, the UE may begin with empty lists or lists that comprise an operator-independent set of bands and/or band combinations that are commonly supported. When the UE receives a request to provide the UE's radio capability information, the UE can add one or more additional bands and/or band combinations to the list and include it when radio capability information is sent to the requesting mobile network (or other mobile networks associated with the same operator). In this way, the UE can adaptively learn not to send irrelevant radio capability information to mobile networks. ¶ [0043], As in 510, the circuitry can be configured to store a list of supported frequency bands and/or supported frequency-band combinations (LOSB). One or more LOSBs in the set of LOSBs can correspond to one or more of: an operator, a country, a geographical region, or a continent. ¶ [0044], in 520, the circuitry can be configured to receive a request to provide radio-capability information to the cellular mobile network. As in 530, the circuitry can also be configured to add a first frequency band supported by the UE to the LOSB); generating capability information of the apparatus in accordance with the received indication; and making the generated capability information available to the network (Figs. 1, 4, 5, ¶ [0041]-¶ [0045]).
 	Zaus does not explicitly teach wherein the indication is a shorthand representation of the set of the at least two different capabilities of the apparatus.
Iskander teaches a UE and eNB create a summarized, abbreviated, or otherwise shorten list of capability information, where the UE and/or eNB decode the summarized, abbreviated, or otherwise shorten list of capability information (¶ [0019], Figs. 3 and 5).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to cause the apparatus to further perform storing/transmitting the generated capability information according to a shorthand representation, the shorthand representation being indicated by the network, and to decode, at the base station, the received shorthand representation information in the system of Zaus to conserve memory/bandwidth.
 	Regarding claim 2, Zaus in view of Iskandar teaches the apparatus according to claim 1, the indication of a set of at least two different capabilities comprising at least two fields corresponding to the at least two different capabilities of the apparatus, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further perform populating the at least two fields (Zaus: ¶ [0040], ¶ [0041]-¶ [0046]).
 	Regarding claims 17, 23,  26 and 27, Zaus teaches an apparatus, comprising 
at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform sending an indication of a set of at least two different capabilities of a user equipment that are to be made available by the user equipment to a network in which the user equipment is operating (Figs. 1,3,4, 5, ¶ [0026], a mobile network can provide a UE with additional information, in the UE Capability Enquiry Message, including one or more of: the frequency bands supported in the mobile network; the maximum number of carriers that can be aggregated in the mobile network, possibly listed separately for downlink (DL) and uplink (UL); the modes supported on the mobile network (e.g., time-division duplexing (TDD) and frequency-division duplexing (FDD)); and a 3GPP release version up to which the UE should provide radio capability information (e.g., Rel. 8, 9, 10, 11, 12, 13, etc.), ¶ [0028], a UE capability enquiry message contains a ue-CapabilityRequest parameter defined as a "list of the RATs for which the UE is requested to transfer the UE radio access capabilities, ¶ [0029]-¶ [0038], ¶ [0040]).
	Zaus does not explicitly teach wherein the indication is a shorthand representation the set of the at least two different capabilities of the user equipment, for use by the user equipment in storing user equipment capability information.
Iskander teaches a UE and eNB create a summarized, abbreviated, or otherwise shorten list of capability information, where the UE and/or eNB decode the summarized, abbreviated, or otherwise shorten list of capability information (¶ [0019], Figs. 3 and 5).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to cause the apparatus to further perform storing/transmitting the generated capability information according to a shorthand representation, the shorthand representation being indicated by the network, and to decode, at the base station, the received shorthand representation information in the system of Zaus to conserve memory/bandwidth.
 	Regarding claim 21, Zaus in view of Iskandar teaches the apparatus according to  claim 17, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further perform capability information from a user equipment in the network in accordance with the indication of a set of at least two different capabilities (Zaus: Figs. 3, 6, ¶ [0041]-¶ [0045], ¶ [0047]).
7.	Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murugan in view of Iskandar as applied to claim 1 above, and further in view of Kim et al. (US 2015/0327269 A1, hereinafter “Kim”).
 	Regarding claim 4, Murugan in view of Iskandar teaches the apparatus according to claim 1.
Murugan does not explicitly teach wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further perform receiving the indication in response to registration of the apparatus in the network.
However, it is well known in the art to receive the indication in response to registration of the apparatus in the network, as evidenced by ¶ [0074], ¶ [0075] of Kim.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to receive the indication in response to registration of the apparatus in the network in the system of Murugan in view of Iskandar to comply with 3GPP registration process/requirements.
Regarding claim 20, Murugan in view of Iskandar teaches the apparatus according to claim 17.
Murugan does not explicitly teach wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further perform detecting registration of the user equipment in the network, the sending the indication being in response to the detecting registration.
However, it is well known in the art to detect registration of the user equipment in the network, the sending the indication being in response to the detecting registration, as evidenced by ¶ [0074], ¶ [0075] of Kim.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to detect registration of the user equipment in the network, the sending the indication being in response to the detecting registration in the system of Murugan in view of Iskandar to comply with 3GPP registration process/requirements.	
8.	Claims 10, 11 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Murugan in view of Iskandar as applied to claim 1 above, and further in view of  Breuer et al. (US 2018/0359628 A1, hereinafter “Breuer”). 
Regarding claims 10 and 11, Murugan in view of Iskandar teaches the apparatus according to claim 1.
Murugan does not explicitly teach wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further perform associating version information to the stored indication received from the network, and associating version information to the generated capability information, for enabling the network to determine whether the stored indication from the network and corresponding generated capability information is valid.
Breuer teaches associating version information to the stored parameters received from the network, and associating version information to a generated information message, for enabling the network to determine whether the stored parameters from the network and corresponding generated information message is valid/most up to date(¶ [0066] and ¶ [0126]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to cause the apparatus to further perform associating version information to the stored indication received from the network, and associating version information to the generated capability information, for enabling the network to determine whether the stored indication from the network and corresponding generated capability information is valid, where the stored information being valid throughout the network in the system of Murugan in view of Iskandar to further enhance system efficiency and reliability.
 	Regarding claim 28, Murugan in view of Iskandar teaches an apparatus according to claim 17.
Murugan does not explicitly teach wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further perform receiving information indicative of whether the user equipment has the latest or most up to date indication of the set of at least two different capabilities.
Breuer teaches receiving information indicative of whether the user equipment has the latest or most up to date indication of parameter set (¶ [0066] and ¶ [0126]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to receive information indicative of whether the user equipment has the latest or most up to date indication of the set of at least two different capabilities in the system of Murugan in view of Iskandar to further enhance system efficiency and reliability. 
Response to Arguments
9.	Applicant's arguments filed on June 21, 2022 have been fully considered but they are not persuasive. 
10.	Applicant argues “…On the other hand, claim 1 further recites, “storing the received indication at the apparatus” and “associating the received indication with the network.” These features were previously recited in claim 7… This appears to be an informal taking of Official Notice. MPEP 2144.03 explains that Official Notice should only be taken “where the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.” This is not such a case. User equipment have limited storage, and consequently it is not “well known” to store all requests from a network, even if those requests happen to include “capability information.” Likewise, user equipment have limited processing power. Thus, it is not “well known” not only to store the requests, but also to associate the requests with a corresponding network…Claim 1 recites, “a shorthand representation of the set of the at least two different capabilities of the apparatus.” The Office Action cited Iskander’s shortened list. The list of Iskander is shortened, but Iskander does not disclose or suggest that this is accomplished
by using a “shorthand representation,” as recited in claim 1. For example, the present
application recites that a hash or bitmap may be used, at page 21, lines 24-28. By contrast, Iskander just indicates that the list can be “summarized, abbreviated, or otherwise shortened.” From the context of paragraph [0018], this should be understood in Iskander to mean that the list is shortened by omitting items that are irrelevant, not by using a shorthand representation.
	Examiner respectfully disagrees and submits that during patent examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims (In re Yamamoto, 740 F.2d 1569, 222 USPQ 934 (Fed. Cir. 1984)).
	Further, prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103(a) (MPEP 2141).
	In this case, Murugan teaches an apparatus (602 of fig. 6), configured to perform:  receiving, from a network in which the apparatus is operating, an indication of a set of at least two different capabilities of the apparatus that are to be made available to the network (figs. 6, 7A, 8A, ¶ [0066], the UE capability request 605 may include an indication of all of the CA combinations that are deployed by the wireless network operator and a set of network-specific features corresponding to those CA band combinations, ¶ [0069], The base station query may also request capabilities relating to the combination of specific capabilities that the carrier's network supports. Among others, such capabilities may include DL/UL BW class, MIMO capability, TM3-4 MIMO capability, Dual Connectivity support, simultaneous RxTx, supported CSI-RS processes, etc., ¶ [0070], the base station may send a list of multiple CA band combinations for which the UE is requested to report information on the UE's capabilities for the CA band combinations.¶ [0071], The base station may also indicate in the list a set of network-specific features corresponding to the CA band combinations that the carrier's network supports. ¶ [0102], The plurality of CA band combinations may comprise band combinations supported by a wireless communication network and the network-specific set of features may comprise features supported by the network on at least one of the plurality of CA band combinations. ¶ [0108], ¶ [0099], The request for UE capability information may comprise a request for first UE capabilities determined by the network and second UE capabilities common to a plurality of networks accessible by the UE).
	Murugan does not explicitly teach storing the received indication at the apparatus; associating the received indication with the network.
	However, it is well known in the art to store the received indication/capability information at the apparatus; and associate the received indication/capability information with the network, as evidenced by Zaus (figs. 3-5, ¶ [0026], a mobile network can provide a UE with additional information, in the UE Capability Enquiry Message, including one or more of: the frequency bands supported in the mobile network; the maximum number of carriers that can be aggregated in the mobile network, and a 3GPP release version up to which the UE should provide radio capability information, ¶ [0028],  ¶ [0042], the UE may have programmed lists of supported frequency bands and/or frequency-band combinations indexed by operator. Alternatively, the UE may begin with empty lists or lists that comprise an operator-independent set of bands and/or band combinations that are commonly supported. When the UE receives a request to provide the UE's radio capability information, the UE can add one or more additional bands and/or band combinations to the list and include it when radio capability information is sent to the requesting mobile network (or other mobile networks associated with the same operator). In this way, the UE can adaptively learn not to send irrelevant radio capability information to mobile networks. ¶ [0043], As in 510, the circuitry can be configured to store a list of supported frequency bands and/or supported frequency-band combinations (LOSB). One or more LOSBs in the set of LOSBs can correspond to one or more of: an operator, a country, a geographical region, or a continent. ¶ [0044], in 520, the circuitry can be configured to receive a request to provide radio-capability information to the cellular mobile network. As in 530, the circuitry can also be configured to add a first frequency band supported by the UE to the LOSB).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to store the received indication at the apparatus and associate the received indication with the network in the system of Murugan to further improve industrial applicability.
	Iskander teaches a UE and eNB create a summarized, abbreviated, or otherwise shorten list of capability information, where the UE and/or eNB decode the summarized, abbreviated, or otherwise shorten list of capability information (¶ [0019], figs. 3, 5).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to cause the apparatus to further perform storing/transmitting the generated capability information according to a shorthand representation, the shorthand representation being indicated by the network, and to decode, at the base station, the received shorthand representation information in the system of Murugan in view of Zaus to conserve memory/bandwidth.  


Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477